 


109 HRES 167 IH: Expressing the sense of the House of Representatives with respect to Second Lieutenant Ilario Pantano, United States Marine Corps.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 167 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Jones of North Carolina submitted the following resolution; which was referred to the Committee on Armed Services
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect to Second Lieutenant Ilario Pantano, United States Marine Corps. 
 
Whereas Ilario Pantano enlisted in the United States Marine Corps on August 23, 1989, through an early entry program at the age of 17; 
Whereas Ilario Pantano fought honorably in Operation Desert Storm in 1991; 
Whereas Ilario Pantano returned to the United States in 1991 as a corporal and again served his country honorably in Yugoslavia, Morocco, and the Mediterranean; 
Whereas Sergeant Pantano separated from the Marine Corps under with an honorable discharge, earned a bachelors degree in economics in three years, and spent eight years in the private sector as an energy trader and an entrepreneur in media and film; 
Whereas, following the attack on the Nation of September 11, 2001, Ilario Pantano displayed courage, dedication to the Nation, and self-sacrifice by rejoining the Marine Corps and, after attending Officer Candidate School, was commissioned as a second lieutenant; 
Whereas in March 2004, Second Lieutenant Pantano was sent to Iraq to participate in Operation Iraqi Freedom; 
Whereas, on April 15th, 2004, Second Lieutenant Pantano led a platoon in Mahmudiyah, Iraq, that apprehended two Iraqis who were suspected insurgents; 
Whereas Second Lieutenant Pantano ordered the suspected insurgents to be detained, then ordered them to search their own vehicle in the event that it contained explosives; 
Whereas the vehicle’s seats were not bolted down, a tactic commonly used by insurgents to retrieve weapons, and nails and bolts were found in the trunk of the vehicle, items commonly found in improvised explosive devices; 
Whereas, in response to threatening movements by the suspected insurgents, Second Lieutenant Pantano took action in self defense that resulted in their deaths; 
Whereas accusations that Second Lieutenant Pantano’s actions were something other than self-defense did not surface until almost two months after the incident in Mahmudiyah; 
Whereas, in his Combat Fitness Report dated August 5, 2004—nearly four months after the incident—Second Lieutenant Pantano’s superior officers gave the following evaluation of his performance from March through July, 2004: 
(1)His progression as a young platoon commander and leader has been impressive.  
(2)With a calm demeanor that spoke of confidence, Lieutenant Pantano has led his platoon into urban combat in Latafiyah and he also conducted conventional operations in Fallujah and Zaidon Province, Iraq. 
(3) He is a Marine who leads from the front always and balances his aggressive style with true concern for the welfare of his Marines. 
(4) He was ready for increased responsibility, and was a soldier who the Marine Corps should retain, promote and assign to challenging assignments: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)Second Lieutenant Ilario Pantano, United States Marine Corps, was defending the cause of freedom, democracy, and liberty in his actions of April 15, 2004, that resulted in the deaths of two suspected Iraqi insurgents and that subsequently have given rise to certain charges against him; and  
(2)the United States Government should dismiss all charges against Second Lieutenant Ilario Pantano arising from the actions referred to in paragraph (1). 
 
